                                                                                            JS-6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.       EDCV 18-2687 JGB (SPx)                               Date April 10, 2019
 Title Jacques Powers, et al. v. Ford Motor Company et al.


 Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


               MAYNOR GALVEZ                                          Not Reported
                 Deputy Clerk                                        Court Reporter


    Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                 None Present                                         None Present

 Proceedings:      Order (1) GRANTING Plaintiffs’ Motion to Remand and for Award of
                   Costs and Expenses (Dkt. No. 20); (2) REMANDING the Case to the
                   San Bernardino Superior Court; (3) DENYING AS MOOT Defendant’s
                   Motion for Judgment on the Pleadings (Dkt. No. 13); and (4)
                   VACATING the April 15 and April 22, 2019 Hearings (IN CHAMBERS)

        Before the Court is Plaintiffs Jacques Powers and Angel Powers’ (“Plaintiffs”)
unopposed Motion to Remand and for Award of Costs and Expenses. (“Motion,” Dkt. No. 20.)
The Court determines the Motion is appropriate for resolution without a hearing. See Fed. R.
Civ. P. 78; L.R. 7-15. After considering the papers filed in relation to the Motion, the Court
GRANTS the Motion and REMANDS the case to state court.

                                       I. BACKGROUND

        Plaintiffs commenced this action on November 27, 2018, when they filed a complaint in
the Superior Court of California for the County of San Bernardino. (“Complaint,” Dkt. No. 1-1
at 13–58.) On December 31, 2018, Defendant Ford Motor Company (“Ford”) removed the
action to this Court, arguing that Plaintiffs had fraudulently joined the other defendant in the
action, Sunrise Ford (“Sunrise”). (“Notice of Removal” or “NOR,” Dkt. No. 1.) On February
20, 2019, Ford filed a motion for judgment on the pleadings. (“MJP,” Dkt. No. 13.) On March
18, 2019, Plaintiffs filed the Motion, requesting that the case be remanded to state court and that
the Court award attorneys’ fees. Along with the Motion, Plaintiffs filed the declaration of Mitch
Rosensweig. (“Rosensweig Decl., Dkt. No. 20-1.) On March 25, 2019, Ford filed a notice of
non-opposition to the Motion. (“NNO,” Dkt. No. 24.)



 Page 1 of 4                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk iv
                                      II. LEGAL STANDARD

A. Motion to Remand and Fraudulent Joinder

         Pursuant to 28 U.S.C. § 1441(a), a defendant has the right to remove a matter to federal
court where the district court would have original jurisdiction. Caterpillar, Inc. v. Williams, 482
U.S. 386, 392 (1987). Federal district courts have original jurisdiction over civil actions in which
complete diversity of citizenship between the parties exists and the amount in controversy
exceeds $75,000. 28 U.S.C. § 1332(a). “Complete diversity” means that “each defendant must
be a citizen of a different state from each plaintiff.” In re Digimarc Corp. Derivative Litigation,
549 F.3d 1223, 1234 (9th Cir. 2008).

        Removal statutes are to be strictly construed, Gaus v. Miles, 980 F.2d 564, 566 (9th Cir.
1992), and the party seeking removal bears the burden of proving its propriety, Duncan v.
Stuetzle, 76 F.3d 1480, 1485 (9th Cir.1996). See Abrego Abrego v. Dow Chem. Co., 443 F.3d
676, 683-85 (9th Cir. 2006); see also Calif. ex. rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th
Cir. 2004) (“[T]he burden of establishing federal jurisdiction falls to the party invoking the
statute[.]”). “[A]ny doubt about the right of removal requires resolution in favor of remand.”
Moore–Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (citing Gaus, 980
F.2d at 566).

         Removal is proper despite the presence of a non-diverse defendant where that defendant
is a fraudulently joined or “sham” defendant. Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318
(9th Cir. 1998). “There are two ways to establish fraudulent joinder: ‘(1) actual fraud in the
pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action against
the non-diverse party in state court.’” GranCare, LLC v. Thrower, 889 F.3d 543, 548 (9th Cir.
2018) (quoting Hunter v. Phillip Morris USA, 582 F.3d 1039, 1044 (9th Cir. 2009)). A defendant
invoking the latter must show that there is no “possibility that a state court would find that the
complaint states a cause of action against any of the resident defendants[.]” Id. (internal
quotation marks and citations omitted). Moreover, defendants asserting fraudulent joinder bear
a “heavy burden” because of the presumption against finding defendants were fraudulently
joined. Id.

B. Attorneys’ Fees

        Pursuant to 28 U.S.C. § 1447(c), “[a]n order remanding the case may require payment of
just costs and any actual expenses, including attorney fees, incurred as a result of the removal.”
28 U.S.C. § 1447(c). “[T]he standard for awarding fees should turn on the reasonableness of the
removal. Absent unusual circumstances, courts may award attorney’s fees under § 1447(c) only
where the removing party lacked an objectively reasonable basis for seeking removal.” Martin v.
Franklin Capital Corp., 546 U.S. 132, 140-41 (2005). An award of fees under § 1447(c) is left to
the district court’s discretion. Id. at 136, 139.

//

 Page 2 of 4                         CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk iv
                                        III. DISCUSSION

        Plaintiffs argue Sunrise was not fraudulently joined because they set forth specific
allegations plausibly suggesting an entitlement to relief on the five claims brought against Sunrise.
(Motion at 6–7.) Plaintiffs further contend that they are entitled to $1,300 in attorneys’ fees and
costs because “Defendant’s removal of the instant action was simply improper, as there is no
demonstrated or appropriate basis for federal subject matter jurisdiction.” (Id. at 8–9.)
Defendants do not oppose remand, but oppose an award of attorneys’ fees under 28 U.S.C. §
1447(c). (NNO at 2.) Because the portion of the Motion seeking remand is unopposed, the
Court GRANTS the Motion insofar as it requests remand. The Court next considers whether an
award of attorneys’ fees is warranted.

         In its Notice of Removal, Ford contends that Plaintiffs joined Sunrise solely to defeat
diversity jurisdiction. (NOR at 7.) According to Ford, the fact that Plaintiffs bring all but one of
their causes of action against both Ford and Sunrise “demonstrates[] that this is truly a products
liability and fraud case against Ford.” (Id.) It further asserts its “belie[f] that Plaintiffs have no
intention of prosecuting” their claims against Sunrise and points out that, in its experience
litigating products liability cases, plaintiffs rarely sue dealerships. (Id.) Defendant also describes
the allegations regarding Sunrise as “bare-boned” and “non-specific.” (Id.)

        Plaintiffs maintain that Ford’s removal arguments ignore relevant case law and fail to
address whether Plaintiffs could recover from Sunrise “under any legal theory.” (Motion at 8.)
Plaintiffs point the Court to a number of recent district court decisions apparently rejecting
Ford’s removal arguments.1 (Id. at 9; Plaintiffs’ Exhibit A, Dkt. No. 20-2.) Ford counters that it
“had ample reasonable basis for asserting fraudulent joinder” because the orders Plaintiff
mentions are not binding and were issued after removal of this action to federal court. (NNO at
2.)

         Ford’s beliefs regarding Plaintiffs’ intentions and its observation that vehicle products
liability cases are rarely brought against dealerships provide no “objectively reasonable basis for
seeking removal.” See Martin, 546 U.S. at 141. Moreover, its argument that Plaintiffs’ assertion
of all but one of their claims against both Ford and Sunrise “demonstrates[] that this is truly a
products liability and fraud case against Ford” is nonsensical. (See NOR at 7.) Ford also
contends that Plaintiffs’ allegations against Sunrise are conclusory. (See id.) While this
contention is relevant, it is insufficient to establish fraudulent joinder. See GranCare, LLC v.
Thrower, 889 F.3d 543, 550 (9th Cir. 2018) (“If a defendant cannot withstand a Rule 12(b)(6)
motion, the fraudulent inquiry does not end there. For example, the district court must consider
. . . whether a deficiency in the complaint can possibly be cured by granting the plaintiff leave to
amend.”). Fraudulent joinder may be established by “(1) actual fraud in the pleading of
jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action against the non-

        1
        The Court declines to consider these opinions because Plaintiffs have not properly cited
them, directed the Court to particular passages within them, or specified which of Ford’s
arguments they address.

 Page 3 of 4                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk iv
diverse party in state court.” Id. at 548. Ford has provided no reasonable basis for concluding
that either of these two scenarios applies here. Consequently, the Court finds an award of
attorneys’ fees and costs appropriate.

        Plaintiffs’ counsel avers that his office incurred $1,300 in attorneys’ fees as a result of the
removal. (Rosensweig Decl. ¶ 8.) He arrives at this figure by multiplying the four hours spent
drafting and filing the Motion by an hourly rate of $325. (Id.) The Court finds Plaintiffs’
counsel’s hourly rate and the amount of time spent on the Motion reasonable. Cf. Keegan v.
Am. Honda Motor Co, Inc., 2014 WL 12551213, at *21–23 (C.D. Cal. Jan. 21, 2014) (approving
hourly rates between $325 and $825 in an automobile products liability case). It therefore awards
Plaintiffs the full amount requested.

                                       IV. CONCLUSION

        For the foregoing reasons, the Court orders as follows:

        1) Plaintiffs’ Motion is GRANTED;
        2) The case is REMANDED to the San Bernardino Superior Court for all further
           proceedings;
        3) Plaintiffs are AWARDED $1,300 in attorneys’ fees;
        4) Ford’s MJP is DENIED AS MOOT;
        5) The hearings set for April 15 and April 22, 2019 are VACATED; and
        6) The Clerk is directed to close the case.

        IT IS SO ORDERED.




 Page 4 of 4                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk iv
